DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 01-12-2022 is acknowledged. Claim 15 has been amended to recite “…functionalizing the catalyzed substrate with a first charged functional group by covalently grafting the first charged functional group to the catalyzed substrate…” Such amendment changed the scope of the invention and would require further search and consideration. New claims 33-49 have been added. Examiner recommends an RCE with the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729